DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the drawings has been withdrawn.
As a result of the amendment to the claims, the objection to claim 11 has been withdrawn.
As a result of the amendment to the claims, the rejection of claims 1-15 under 35 U.S.C. 112b has been withdrawn.
The rejections that rely on Scarchilli (US 20070259073) as the primary reference have been withdrawn in view of the amendments to the claims.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-5, 10-15 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “wherein the at least one injection opening is remote from the middle axis by no more than 20% of the capsule diameter and/or is designed such that the jet runs toward the middle axis.”  This limitation is indefinite.  Claim 1 recites that the at least one injection opening is formed in the centrally positioned cone-shaped projection.  Therefore, it is not clear as to how the at least one injection opening that is within a centrally positioned, cone-shaped projection can be remove from the middle axis by no more than 20% of the capsule diameter and/or be designed to have the jet run toward the middle axis.   Applicant’s specification is not seen to provide further specificity as to the above claim limitations.  From figure 4, for instance, it is not clear as to how “the at least one injection opening can be remote from the middle axis by no more than 20% of the capsule diameter and/or [be] designed such that the jet runs toward the middle axis.” 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 depends from cancelled claim 7.  Additionally, claim 1 already recites that “the projection is arranged centrally with respect to the middle axis.”  Therefore, claim 13 does not further limit the claims from which it would depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1-4, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigel (DE 102013004733) in view of Doleac (US 20130115340) and Scarchilli (US 20070259073).
Regarding claim 1, Weigel teaches a portion capsule including an outer beaker (figure 1, item 6) and with a cover (figure 1, item 2; paragraph 28) and with a chamber defining a middle axis, the chamber being formed in an inside of the beaker and comprising a soluble substance (paragraph 29 - milk powder which is soluble in water).  The capsule comprises an injection element (figure 1, 2, item 10) which delimits the chamber to a cover side and comprises at least one injection opening (figure 2, item 18).  As shown in Weigel’s figure 2, 4 and 5, the injection element forms a cone-shaped projection directed towards an interior of the chamber, and the projection is arranged centrally with respect to the middle axis, as recited in claims 1 and 13.
Regarding “an injection space between the cover and the injection element,” Weigel teaches in figure 5 that there is a space between the injection element 10 and the cover 2.  It is further noted that there would necessarily have been a space between the projection portion (16) of the injection element and the cover 2.  
Weigel is also seen to teach the beaker and the cover together seal a capsule interior from an outside (see paragraph 28 which teaches that the capsule lid 2 consists of an aluminum foil and that the bottom foil 9, is also made of aluminum).  As also taught at paragraph 28, Weigel teaches that the foil can be more easily penetrated by a spike from the brewing machine that plastic materials.  On paragraph 38, Weigel further teaches a second spike creating an opening so that the formed beverage can exit the 
Weigel is seen to suggest at least one opening that can deliver fluid as a jet, because Weigel teaches that the openings, such as at 18, can have a 1mm diameter (see paragraph 9), which falls within the range as recited in claims 10 and 15; and because Weigel teaches that the openings are used to facilitate dissolving of the soluble contents (paragraph 12).  
Claim 1 differs from Weigel in specifically reciting that “the at least one injection opening is formed in the projection” and “wherein the at least one injection opening is designed such that a fluid delivered through the at least one injection opening in a direction of the chamber is injected as a jet into the chamber, said jet running in a plane that runs through the middle axis and said jet runs at an angle to the middle axis.”
However, Doleac teaches providing a projection in an injection element (see figure 2, item 10) that can be used for injecting a jet of fluid into the chamber (see the abstract), where the jet of fluid has been advantageous for providing dissolution of the soluble ingredients within the capsule (see paragraph 10).  Doleac is thus seen to be similar to Weigel in this regard.  Scarchilli further teaches a projection in an injection element that comprises at least one injection opening (see figure 6, item 16) where the openings in the projection are advantageous for providing a high momentum fluid (paragraph 35) to be injected into the chamber for the purpose of fluidizing the soluble substance to create turbulence and keep the dispersible materials from forming a packed layer (see paragraph 18).  Therefore, Scarchilli also endeavors to facilitate dissolution of the soluble substance.  As Weigel also teaches that the arrangement and 
Regarding the angle that the jet runs to the middle axis being between 45 and 75 degrees, and the narrower range of 60-70 degrees as recited in claim 14, it is noted that Scarchilli teaches that the angle of the jet to the middle axis can be between 20-140 degrees (see paragraph 36).  The claim does not limit from where the angle is taken and as such, Scarchilli is seen to encompass the range of 45-75 degrees and 60-70 degrees as recited in claim 14.  Therefore, to modify the Weigel/Doleac/Scarchilli combination and to use an angle within the range of 20-140 degrees, would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite angle for facilitating dissolution of the contents via the jet of liquid; and where the specific angle within the range would have been routinely determined based on achieving the desired flow and facilitation of dissolution of the contents.
Regarding claim 2, in view of Doleac and Scarchilli, the combination teaches the at least one injection opening that is within the cone-shaped projection is remote from the middle axis.  That is, since Doleac and Scarchilli teach the at least one injection opening on the sidewall of the cone-shaped projection, the combination thus teaches said injection openings would have been distanced from a central axis.  Regarding the distance being no more than 20% of the capsule diameter, it would have been reasonable to conclude that the distance from a central axis in Weigel to injection 
In any case, it is further noted that Scarchilli teaches on paragraph 38 that the diameter of the capsule (Z) can be 20cm (see paragraph 38) and that the diameter Y provide a surface area of Y that is 2% of the total surface area of the distribution member as calculated with diameter Z.   As such, a diameter of Z that is 20cm results in a surface area of ~314cm^2.  If the surface area of Y is 2% that based on Z, then the surface area of Y could be approximately 2%x314 = 6.28cm^2, which results in Y having a diameter of about 2.82cm, which is about 14% of the overall diameter of 20cm and as such, it would have been expected for the injection opening to be remote from the middle axis by no more than 20% of the capsule diameter.  It is further noted that Scarchilli teaches that the dimensions of the capsule are not seen to be limiting, as taught on paragraphs 37-39 provided that the openings provide a high momentum fluid that fluidizes the soluble materials and prevents packing and caking and clogging (See paragraph 40).  Therefore, the particular distance of the injection opening to the middle axis would have been routinely determined through experimentation for the purpose of ensuring the requisite jet for providing the requisite degree of dissolution.
Regarding claim 3 and 4, in view of Doleac and Scarchilli the combination teaches the at least one injection opening comprises a plurality of injection openings, and where said at least one injection opening can comprise three injection openings. 
Regarding claim 11, Weigel teaches the injection element is separate from the beaker and is fastened to the beaker such that an injection space forms between the capsule cover and the injection element (see figure 1 and 5)
Regarding claim 12, Weigel teaches the substance is soluble milk powder (paragraph 29). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 3 above, which relies on Weigel (DE 102013004733) as the primary reference, and in further view of Boussemart (US 20110045144), Stefanoni (US 20180134485) and MacMahon (US 20090311384)
Regarding claim 5, in view of Figure 3 of Doleac, the combination appears to teach four openings in the projection of the injection element that are seen to be uniformly distributed in a peripheral direction.
If it could have been construed that Doleac was not clear in this regard, then Stefanoni also teaches radially placed openings that provide for uniform distribution of the liquid (see paragraph 44) and thus suggest uniform distribution of the openings within a cone shaped projection directed towards an interior of the chamber and where the cone shaped projection is centrally arranged.  MacMahon further suggests openings similar to Doleac (see figure 4, item 25 and paragraph 101-102), where the openings can be six in number (see paragraph 79) and where a similar arrangement of openings  on the lower surface 22 are evenly distributed (see figure 6d and paragraph 103).  Boussemart also teaches an injection recess where the peripherally located openings can be homogeneously arranged on the wall (4a) for controlling the flow of liquid into the capsule (paragraph 83).  To thus modify the combination and to provide a uniform distribution of the openings in a peripheral direction within the cone-shaped protrusion .

Claims 10 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Weigel (DE 102013004733) as the primary reference, and in further view of MacMahon (US 20090311384).
Regarding claims 10 and 15, Weigel teaches the openings with a diameter of 1 mm, which falls within the range recited in claims 10 and 15 (see paragraph 9).
While this disclosure of Weigel is not directed to injection openings in the cone shaped projection, it is noted that Scarchilli teaches that the size of the openings can be routinely controlled for achieving the requisite high momentum fluid (see paragraph 35).  In this regard, MacMahon ‘384 teaches jetting of the liquid for improved dissolution (see paragraph 20), of a soluble ingredient such as milk powder (paragraph 1) via inlet apertures (25)(see figure 4) and where the apertures can have a diameter of 0.1-5mm (paragraph 26).  On paragraph 44, MacMahon ‘384 teaches channels that can have a width and depth of 1mm that can extend toward the apertures, thus suggesting apertures of a similar diameter of 1mm.  To thus modify the combination which is also concerned with providing jets of fluid for facilitating dissolution, and to use apertures with a diameter of 1mm, for instance would have been obvious to one having ordinary skill in the art, for providing the requisite fluid flow for providing dissolution of the dissolvable contents of the capsule.

Claims 1-4, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doleac (US 20130115340) in view of Scarchilli (US 20070259073), Boussemart (US 20110045144) and Iotti (US 20160214787)
Regarding claim 1, Doleac teaches a portion capsule including an outer beaker (see figure 2, 6, item 2) with a cover (16a) and with a chamber defining a middle axis (which would necessarily have been disclosed by Doleac), the chamber being formed in an inside of the beaker and comprising a soluble substance (paragraph 12 - “to be extracted and/or dissolved…”).  
Doleac further teaches the capsule comprising an injection element (see figure 2, item 3, 10) which delimits the chamber to a cover side and comprises at least one injection opening.  The injection element forms a projection directed towards an interior of the chamber and has at least one injection opening formed in the projection.
The injection opening is designed to deliver a jet of fluid (see the abstract: “injection of a jet of fluid”; paragraph 37 - “plurality of jets”) for facilitating dissolution of the ingredients (paragraph 10).  The jets as shown in figure 2 are seen to run through the middle axis and run at an angle to the middle axis.  That is, jets would are seen to run in a plane would have been at a 90 degree angle to the middle axis.
Regarding the limitation of, “an injection space between the cover and the injection element,” it is noted that as shown in figure 2, Doleac teaches that there would have been a space between the cover element, as shown in figure 6 and the injection element.  That is, the injection element comprises a projection (10) such that there would have been a space between the cover and the injection element in the region near 10.
Claims 1 and 13 differ from Doleac in specifically reciting that, “the injection element forms a cone-shape projection directed towards an interior of the chamber, the projection being arranged centrally with respect to the middle axis.”
 However, Doleac teaches on paragraph 47 that different shapes can be used for the showering means 10 of the top wall 3.  While not specific to a “cone-shape,” it is noted that Scarchilli clearly teaches a cone-shape to the projection (figure 6) and that any geometric shape can be used (see paragraph 38).  On paragraph 39 Scarchilli teaches that the length “X” can be zero thus suggesting a cone shape projection.  Scarchilli is similar to Doleac in that the projection and the openings thereon are used for providing high momentum fluid (i.e. jets) for providing the requisite dissolution (see paragraph 40).  To thus modify Doleac, who is also not limiting regarding the shape of the injection element and to use a cone-shape would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on similar elements used for a similar purpose of creating jets of fluid for helping to dissolve soluble ingredients.
Regarding the projection being centrally positioned, Doleac is not seen to be limiting in the specific location of the projection and injection element.  Doleac shows the injection element as “offset” in figure 2 as this is where the needle that introduces the liquid has been positioned.  Nonetheless, Scarchilli teaches a similar concept and where a liquid injection element is centrally located.  Boussemart further teaches a similar recessed portion having openings on a periphery thereof (see figure 3, item 6b), which can be used for dissolving beverage ingredients (paragraph 43).  As the injection of liquid occurs centrally (see figure 2) via a piercing element (see paragraph 32 and 
Regarding the angle of the jets to the middle axis as recited in claims 1 and 14, it is noted that Scarchilli teaches that the angle of the jet to the middle axis can be between 20-140 degrees (see paragraph 36).  The claim does not limit from where the angle is taken and as such, Scarchilli is seen to encompass the range of 45-75 degrees and 60-70 degrees as recited in claim 14.  Scarchilli and Doleac teach a similar structure for a similar purpose of providing jets of fluid for facilitating dissolution of the contents.  Therefore, to modify Doleac in view of Scarchilli and provide an angle within the range of 20-140 degrees, would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite angle for facilitating dissolution of the contents via the jet of liquid; and where the specific angle within the range would have been routinely determined based on achieving the desired flow and dissolution of the contents.
Regarding the limitation of “the beaker and cover together seal a capsule interior from an outside,” Doleac’s covers as shown in figure 6 are seen to seal the capsule interior from an outside.  It is noted that the claim does not exclude the cover element 16b as being part of the beaker.
Regarding the new limitation of “both the cover and the beaker are configured to be pierced by perforation tips at opposite sides of the portion capsule for introducing the 
Nonetheless, it is further noted that while Doleac teaches that the two covering elements are removable prior to use, the art teaches that using peelable covers versus pierceable covers have been notoriously conventional equivalents in the art of using beverage producing capsules.   For instance, Iotti teaches beverage capsules comprising soluble powders (paragraph 46) where there can be a peel-off cover at the inlet and outlet of the capsule, or the inlet and outlet portions can be pierceable membranes (see paragraph 30-31).  To thus modify Doleac and use a piercable cover and outlet would thus have been an obvious substitution of one conventional expedient for another both recognized for providing and inlet and outlet to the capsule, where it would have been obvious to one having ordinary skill in the art that providing a pierceable inlet and outlet would also have been advantageous for keeping the contents sealed and thus fresh even after placing the cartridge into a beverage machine.   Also, as Doleac teaches that the contents can be soluble powders (see paragraph 52) providing a pierceable outlet would also have been advantageous for preventing the powders from spilling out from the capsule prior to use. 
Regarding claim 2, in view of Doleac and Scarchilli, the combination teaches the at least one injection opening that is within the cone-shaped projection is remote from the middle axis.  That is, since Doleac and Scarchilli teach the at least one injection opening on the sidewall of the cone-shaped projection, the combination thus teaches said injection openings would have been distanced from a central axis.  Regarding the 
In any case, it is further noted that Scarchilli teaches on paragraph 38 that the diameter of the capsule (Z) can be 20cm (see paragraph 38) and that the diameter Y provide a surface area of Y that is 2% of the total surface area of the distribution member as calculated with diameter Z.   As such, a diameter of Z that is 20cm results in a surface area of ~314cm^2.  If the surface area of Y is 2% that based on Z, then the surface area of Y could be approximately 2%x314 = 6.28cm^2, which results in Y having a diameter of about 2.82cm, which is about 14% of the overall diameter of 20cm and as such, it would have been expected for the injection opening to be remote from the middle axis by no more than 20% of the capsule diameter.  It is further noted that Scarchilli teaches that the dimensions of the capsule are not seen to be limiting, as taught on paragraphs 37-39 provided that the openings provide a high momentum fluid that fluidizes the soluble materials and prevents packing and caking and clogging (See paragraph 40).  Therefore, the particular distance of the injection opening to the middle axis would have been routinely determined through experimentation for the purpose of ensuring the requisite jet for providing the requisite degree of dissolution.
Regarding claims 3-4, Doleac discloses the injection element comprises a plurality, and also comprises three openings (see figure 2, item 10).
Regarding claim 11, it is noted that Doleac teaches the injection element designed as an element and that is fastened to the beaker such that an injection space 
Therefore to modify Doleac so as to produce a separate element that is then sealed to the capsule would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design choice.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 3 above, which relies on Doleac (US 20130115340) as the primary reference, and in further view of Stefanoni (US 20180134485) and MacMahon (US 20090311384)
Regarding claim 5, Figure 3 of Doleac appears to teach four openings that are seen to be uniformly distributed in a peripheral direction.
If it could have been construed that Doleac was not clear in this regard, then Boussemart teaches an injection recess where the peripherally located openings can be homogeneously arranged on the wall (4a) for controlling the flow of liquid into the capsule (paragraph 83).  Stefanoni also teaches radially placed openings that provide for uniform distribution of the liquid (see paragraph 44) and thus suggest uniform distribution of the openings.  MacMahon further suggests openings similar to Doleac (see figure 4, item 25 and paragraph 101-102), where the openings can be six in number (see paragraph 79) and where a similar arrangement of openings  on the lower surface 22 are evenly distributed (see figure 6d and paragraph 103).  To thus modify Doleac and to provide a uniform distribution of the openings in a peripheral direction would thus have been obvious to one having ordinary skill in the art for providing a uniform dispensing of the fluid in all directions within the chamber.


Claims 10, 12 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Doleac (US 20130115340) as the primary reference, and in further view of MacMahon (US 20090311384).
Claims 10 and 15 differ from Doleac in specifically reciting the diameter of the injection openings being between 0.5-2mm and 0.8-1.5mm, respectively.
However, Scarchilli teaches that the size of the openings can be routinely controlled for achieving the requisite high momentum fluid (see paragraph 35).  In this regard, MacMahon ‘384 teaches jetting of the liquid for improved dissolution (see paragraph 20), of a soluble ingredient such as milk powder (paragraph 1) via inlet apertures (25)(see figure 4) and where the apertures can have a diameter of 0.1-5mm (paragraph 26).  On paragraph 44, MacMahon ‘384 teaches channels that can have a width and depth of 1mm that can extend toward the apertures, thus suggesting apertures of a similar diameter of 1mm.  To thus modify Doleac who is also concerned with providing jets of fluid for facilitating dissolution, and to use apertures with a diameter of 1mm, for instance would have been obvious to one having ordinary skill in the art, for providing the requisite fluid flow for providing dissolution of the dissolvable contents of the capsule.
Regarding claim 12, Doleac teaches that the product can be soluble milk (see paragraph 35).  This is seen to read on milk powder.  If it could have been construed that this was not the case, then it is noted that Scarchilli teaches that the soluble substance can be milk powder (see paragraph 2 and 76-83).  Additionally, MacMahon ‘384 clearly teaches a similar type of capsule comprising soluble milk powder (see paragraph 1, 42).  The specific conventional type of milk powder that one chose to include in Doleac’s portion capsule would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design and preference.

Response to Arguments
On page 8 of the response, Applicant urges that Doleac does not teach an injection space between the cover and the injection element or alternatively between a capsule base formed by the beaker and the injection element and the injection element comprising at least one injection opening as claimed.
These urgings are not seen to be sufficient in view of the rejections as presented in this Office Action.  It is firstly noted however, that figure 2 of Doleac does teach an injection space between the cover (shows as item 3 in figure 6)  and the injection element because there is a space that receives the needle 9, as shown in figure 2.  Doleac’s figures 2 and 7 further teach the injection element comprising an injection opening (see item 11; paragraph 42).

On pages 8-9 of the response Applicant urges that Doleac does not teach an injection element that is cone-shaped centrally arranged projection, with jets having an angle of 45-75degress to a middle axis and where the cover and beaker are configured to be pierced by perforation tips.
These arguments are not seen to be persuasive in view of the rejections as presented in this Office Action.  While Doleac might not teach a cone shaped centrally positioned injection projection, Doleac clearly teaches an injection projection that extends into the capsule, and has injection openings for the purpose of producing fluid jets that facilitate dissolution of the soluble contents.  The location of the injection projection has been taught by Doleac to be offset as shown in figure 2 because this is where the injection needle would interact with the capsule.  Therefore, it would have 

On pages 9-10 of the response, Applicant urges that figures 4 and 5 of Doleac do not teach any type of injection element and the Weigel reference does not cure these deficiencies.
It is noted however, that Doleac’s figure 2 and 6 were relied on to teach an injection element comprising injection openings and a projection.  As discussed above, 

On page 10 of the response, Applicant urges that the Scarchilli reference does not teach an injection space between the capsule cover and the injection element, the injection element comprising at least one injection opening, or the angle to the middle axis.
It is initially noted that Doleac is seen to teach an injection space, as discussed above.  It is further noted that figures 1 and 6 of Scarchilli clearly evidence the use of an injection element that is cone shaped, and that can provide fluid jets at an angle to the middle axis, that can be construed as being between 45-75 degrees, as already discussed in the rejection above.  Applicant urges on page 10 that Scarchilli’s angle theta would appear to correspond to the claimed angle, but it is smaller than 45 degrees.  However, Scarchilli clearly teaches that the angle can extend between 20-160 degrees, and uses the angled openings to create jets that provide turbulence for fluidizing the liquid dispersible material and prevent clogging (see paragraph 18).  As Scarchilli encompasses the claimed angles, to provide an angle within the range of 20-140 degrees, would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite angle for facilitating dissolution of the contents via the jet of liquid; and where the specific angle within the range would have been routinely determined based on achieving the desired flow and facilitation of dissolution of the contents.

 On page 11 of the response, Applicant urges that Scarchilli does not teach a pierceable capsule.
It is noted however, that the rejections as presented in this Office Action have not relied on Scarchilli to teach the above limitation.

On page 11 of the response, Applicant urges that starting from the Doleac reference, one having ordinary skill in the art would not have been motivated to use Scarchilli’s teachings directed to single dose coffee brewing process by means of a pod with the process adding a creamer in a manner that does not clog the filter.
This argument is not persuasive.  In Scarchilli, the figure 1 and figure 6 embodiment both teach a cone shaped injection projection having openings, into which fluid can be directed, where the fluid is used to facilitate producing the liquid creamer so that the liquid creamer does not clog the filter.  The injection projection is seen to be similar to that of Doleac because both references are using a similar structure for facilitating dissolution of a soluble ingredient such as a creamer.  Modification of Doleac’s injection projection in view of Scarchilli teaching a cone shaped projection would thus have been obvious to one having ordinary skill in the art based on the desired shape of the injection projection.

On pages 12-13 of the response, Applicant urges that Weigel does not teach the claimed centrally positioned, cone-shaped projection having openings, with the claimed angles.
It is noted however, that Doleac together with Scarchilli teach providing a centrally positioned cone-shaped projection having openings therein for the purpose of facilitating dissolution of the soluble contents of the cartridge.  As Weigel also desires dissolution of soluble contents, and as Weigel also already teaches a centrally positioned cone-shaped projection, it would have been obvious to have modified Weigel to provide openings in the cone-shaped projection for the art recognized purpose of further facilitating dissolution of the contents.  As discussed in the rejection above, Weigel is seen to teach a puncturable capsule.

Regarding the angle of the openings in the cone shaped projection, Applicant reiterates the arguments above directed to Scarchilli.
These arguments are not seen to be persuasive for the reasons presented above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100239734 discloses removable or puncturable inlet and outlet portions of a beverage capsule (paragraph 351).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792